Citation Nr: 1543701	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for skin cancer, also claimed as skin lesions of the left ear or head.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

Regarding the Veteran's hemorrhoid claim, the Veteran asserts that he was treated for hemorrhoids in service and underwent a surgical procedure for the same either in 1961 or in the spring of 1962 at the Sandia Base Army Hospital.  Current service treatment records are silent for complaints or treatment for hemorrhoids, including an April 1963 separation examination.  Nevertheless, a private treatment record dated in December 1996 showing treatment for hemorrhoids documents the Veteran's report of a past history of hemorrhoids and surgery for hemorrhoids in   the military.  As such, the Board finds that further efforts are necessary to ensure that all outstanding service treatment records have been obtained.  While the RO attempted to obtain hospital records from the Army hospital and Sandia Base, the request was limited to May and June of 1962, and the Veteran has also reported the surgery as occurring in 1961.  Thus, further efforts should be made to obtain any potentially outstanding service treatment records.  Additionally, he has yet to be afforded a VA examination to address his hemorrhoid disability, and the Board finds that such an examination is warranted.

Next, regarding the prostate cancer, skin cancer, and ischemic heart disease claims, the Veteran asserts that he suffers from those disabilities and that they are related    to various exposures in service.  Specifically, he asserts that he was exposed to hazardous materials and chemicals, radiation, and possibly herbicides, while  serving at Sandia and Manzano Bases in Albuquerque, New Mexico, now currently Kirtland Air Force Base.  His personnel records confirm his service as a military police officer at Sandia Base, as well as his assignment with the Defense Atomic Support Agency.  He also has submitted an article supporting the storage and disposal of radioactive, chemical, and hazardous materials at Sandia and Manzano, during the time period in which he was stationed there.  However, his service personnel records do not document any such exposures.  Based on the foregoing, the Board finds that further development is necessary as to whether and/or to what extent the Veteran was radiation exposed.  Additionally, he should be provided examinations to determine whether his prostate cancer, skin cancer, or ischemic heart disease is directly related to service.

Finally, outstanding treatment records should be obtained.  The Veteran has reported or the record shows that he has received treatment from various private providers for his disabilities at issue, but there are limited records associated with the claims file, including essentially no records relating to his claimed prostate cancer.  As such, efforts to obtain any outstanding relevant treatment records should be made on remand.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for prostate cancer, skin cancer, ischemic heart disease, or hemorrhoids at any time since service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain and associate with the claims file relevant VA treatment records.  All attempts to secure these records must be documented in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Attempt to verify through official sources the Veteran's claimed exposure to herbicides while the Veteran was stationed at Sandia Base in Albuquerque, New Mexico from approximately January 1961 to June 1963.

3.  Request from official sources any additional service medical records pertaining to hemorrhoid surgery at Sandia Base Army Hospital in 1961 or 1962.

4.  Conduct all development in accordance with 38 C.F.R. § 3.311 with respect to his claims for prostate and skin cancers, which are radiogenic diseases.

5.  After the foregoing development is completed to the extent possible, arrange for the Veteran to undergo a VA hemorrhoid examination to determine whether such condition is possibly related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examinations.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims folder and examination  of the Veteran, the examiner should provide an opinion   as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hemorrhoid disability first manifested in or is otherwise related to service.

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence,   the limits of medical knowledge, etc.)

6.  Arrange for the Veteran to undergo a VA skin examination to determine whether his skin cancer is possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims file and examination       of the Veteran, the examiner should provide an opinion    as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin cancer first manifested in or is otherwise related to service, to include claimed exposure to radioactive and hazardous materials while stationed at Sandia Base.

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide     the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence,   the limits of medical knowledge, etc.)

7.  Arrange for the Veteran to undergo a VA prostate examination to determine whether he has prostate      cancer and whether any such cancer is possibly related    to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims file and examination      of the Veteran, the examiner should provide an opinion   as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer first manifested in or is otherwise related to service, to include claimed exposure to radioactive and hazardous materials while stationed at Sandia Base.

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide      the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence,    the limits of medical knowledge, etc.)

8.  Arrange for the Veteran to undergo a VA heart examination to determine whether his current heart disability is possibility related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims file and examination      of the Veteran, the examiner should provide an opinion   as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart disability first manifested in or is otherwise related to service, to include claimed exposure to radioactive or hazardous materials while stationed at Sandia Base.

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide     the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence,    the limits of medical knowledge, etc.).

9.  After the development requested above as well as    any additional development deemed necessary has      been completed, the record should again be reviewed.      If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with     a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




